9DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/26/2021.
Applicant’s amendments to and/or cancellation of the claims are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejections set forth below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the size” to -a size- in ll. 17.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  amend “the size” to -a size- in ll. 17.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the length” to -a length- in ll. 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 21-22, 24 & 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 1 recites the limitation “A kit for treating lung tissue…an implant…being slidable out of a distal opening of the tube of the implant deployment tool into the patient’s airways…when the implant is…deployed within the patient’s airways…”.  The originally filed disclosure only provides support for “the procedures described herein for treating tissue may be implemented…endobronchially”.  There is no support for actually treating lung tissue nor for the implant to be deployed in a patient’s airways to treat lung tissue (i.e., implementation endobronchially does not necessarily imply actually treating lung tissue). 
Claim 1 recites the limitation “delivery microwave energy…to form an ablation zone within the implant”.  The originally filed disclosure fails to provide support for forming the ablation zone “within” the implant.  
Claims 2-10 & 24 depend from claim 1 and are thus also rejected.
Claim 21 recites the limitation “A kit for treating lung tissue…the implant…the implant configured to slide out…into a patient’s airways...the implant…deployed within the patient’s airways to form an ablation zone”. The originally filed disclosure only provides support for “the procedures described herein for treating tissue may be implemented…endobronchially”.  There is no support for actually treating lung tissue nor for the implant to be deployed in a patient’s airways to treat lung tissue (i.e., implementation endobronchially does not necessarily imply actually treating bronchial lung).
Claim 21 recites the limitation “delivery microwave energy…to form an ablation zone within the implant”.  The originally filed disclosure fails to provide support for forming the ablation zone “within” the implant.  
Claims 22 & 26 depend from claim 21 and are thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 21-22, 24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362). 
Concerning claim 1, as illustrated in Figs. 16A-C, Bra et al. disclose a kit for treating lung tissue (microwave energy delivery system 12 treats tissue within a bronchial lumen; [0133], [0135], Fig. 2), the kit comprising: 
an access catheter (long sheath 31; [0142]); 
an implant deployment tool including a tube configured to be inserted into the access catheter (stent-like expandable element 1670/1672 is stowed in a compressed state within the outer sheath 1635 and inserted through long sheath 31; [0142], [0211]); 
an implant configured to be deployed within a patient’s airways, the implant disposed within the tube of the implant deployment tool in a contracted state and being slidable out of a distal opening of the tube of the implant deployment tool into that patient’s airways and expandable into an expanded state (outer sheath 1635 may be retracted proximally and/or the stent-like expandable element 1670/1672 may be advanced distally, causing the stent-like expandable element 1670/1672 to extend from the confines of the outer sheath 1635 and to expand into a generally tubular, cylindrical and/or balloon-like shape, where stent-like expandable element 1670/1672 may be detached and left in place; [0211], [0215]); and 
a microwave delivery device (microwave catheter 1630; [0210]) configured to: 
deliver microwave energy to the lung tissue while disposed within the implant when the implant is in the expanded state and deployed within the patient's airways to form an ablation zone within the implant such that the implant surrounds the ablation zone to control the size of the ablation zone (proximal and/or distal portion of stent-like expandable element 1670/1672 form a choke or balun short to substantially confine the electromagnetic field to a boundary defined by the choke or balun short; [0218-0219]). 
Bra et al. fail to disclose the microwave delivery device configured to be entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and be entirely removed from within the implant when the implant is in the contracted state.  However, Fellows et al. disclose a kit comprising an implant deployment tool (stent catheter 100; [0015], [0018]), an implant (110), and an energy delivery device (separately introduced ablation catheter; [0018]) configured to: be 
Concerning claim 3, Bra et al. fail to disclose the implant (1670/1672) includes a drug.  However, Fellows et al. further disclose the implant includes a drug.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bra et al. such that the implant includes a drug in order to provide the benefit of reducing risk of thrombus formation as taught by Fellows ([0021]).
Concerning claim 5, Bra et al. disclose the implant (1670/1672) comprises a shape memory material formed as a plurality of tines, wherein one or more of the tines 
Concerning claims 6-7, Bra et al. disclose the implant (1670/1672) comprises a plurality of tines, and a first tine of the plurality of tines has an end portion that, upon deployment out of a distal opening of the implant deployment tool, extends radially relative to a longitudinal axis of the deployment tool and a second tine of the plurality of tines has an end portion that, upon deployment out of the distal opening of the deployment tool, extends radially relative to the longitudinal axis of the deployment tool, and an angle of deployment of the first tine is less than an angle of deployment of the second tine ([0212]; Fig. 16C).
Claim 8 is rejected upon the same rationale as provided to claim 5. 
Concerning claim 21, as illustrated in Figs. 16A-C, Bra et al. disclose a kit for treating lung tissue (microwave energy delivery system 12 treats tissue within a bronchial lumen; [0133], [0135], Fig. 2), the kit comprising: 
an access catheter (long sheath 31; [0142]); 
an implant deployment tool configured to be inserted into the access catheter (stent-like expandable element 1670/1672 is stowed in a compressed state within the outer sheath 1635 and inserted through long sheath 31; [0142], [0211]); 
an implant disposed within the implant deployment tool in a contracted state, the implant configured to slide out of a distal opening of the implant deployment tool into a patient's airways and expand into an expanded state (outer sheath 1635 may be retracted proximally and/or the stent-like expandable element 1670/1672 may be advanced distally, causing the stent-like expandable element ; and 
a microwave energy delivery device (microwave catheter 1630; [0210]) configured to: 
deliver microwave energy to the tissue while the microwave energy delivery device is slidably disposed within the implant when the implant is in the expanded state and deployed within the patient's airways to form an ablation zone within the implant such that the size of the ablation zone is controlled by the implant (proximal and/or distal portion of stent-like expandable element 1670/1672 form a choke or balun short to substantially confine the electromagnetic field to a boundary defined by the choke or balun short; [0218-0219]).
Bra et al. fail to disclose the microwave energy delivery device configured to be entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state, and be entirely removed from within the implant when the implant is in the contracted state.  However, Fellows et al. disclose a kit comprising an implant deployment tool (stent catheter 100; [0015], [0018]), an implant (110), and an energy delivery device (separately introduced ablation catheter; [0018]) configured to: be entirely removed from body when the implant deployment tool (100) is inserted within an access catheter and the implant (100) is in a contracted state, be advanced through the access catheter (separately introduced ablation catheter is capable of being 
Concerning claim 22, Bra et al. disclose the implant (1670/1672) is configured to shape a boundary of the microwave energy delivered by the microwave energy delivery device (1630) to the tissue ([0218-0219]). 
Concerning claims 24 & 26, Bra et al. disclose the microwave energy delivery device (1630) is a microwave antenna (100) ([0211]; Fig. 16C). 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Utkhede (2009/0104243, previously cited).
Concerning claim 2, Bra et al. in view of Fellows fail to disclose the implant doped with radioactive material.  However, Utkhede discloses a medical implant that is 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Schaeffer (2004/0243218).
Concerning claim 4, Bra et al. in view of Fellows fail to disclose the implant includes a biologic.  However, Schaeffer discloses a medical implant (10) that includes a biologic.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bra et al. in view of Fellows such that the implant includes a biologic in order to provide the benefit of a therapeutic that can be delivered to a treatment site as taught by Schaeffer. ([0043])

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Tassel et al. (2005/0149170).
claims 9-10, Bra et al. in view of Fellows et al. fail to disclose the implant comprises a textile that includes a hydrogel.  However, Tassel et al. disclose an implant (14) that comprises a textile that includes a hydrogel.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bra et al. in view of Fellows such that the implant includes a hydrogel in order to provide the benefit reducing friction during implant as taught by Tassel et al. ([0026], [0062])

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Ma et al. (High Fidelity Virtual Stenting (HiFiVS) for Intracranial Aneurysm Flow Diversion: In Vitro and In Silico). 
Concerning claim 27, Bra et al. in view of Fellows et al. fail to disclose a wire disposed within the tube and having a distal end portion removably coupled to a distal end portion of the implant, the wire configured to be pulled proximally through the tube of the implant deployment tube to correspondingly pull the distal end portion of the implant toward a proximal end portion of the implant, thereby decreasing the length of the implant and transitioning the implant from the contracted state to the expanded state.  However, Ding et al. disclose an implant (FD) and a wire (delivery wire) disposed within a tube of an implant deployment tool (microcatheter) and having a distal end portion removably coupled to a distal end portion of the implant (FD), the wire (delivery wire) configured to be pulled proximally through the tube of the implant deployment tube (microcatheter) to correspondingly pull the distal end portion of the implant (FD)  toward a proximal end portion of the implant (FD), thereby decreasing the length of the implant .  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bra et al. (2014/0052125, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Kelly (2014/0180380).
Concerning claim 28, Bra et al. in view of Fellows et al. fail to disclose the length of the implant when disposed within the tube and in the contracted state is greater than the length of the implant when deployed into the patient’s airways and in the expanded state.  However, Kelly discloses an implant (25) configured to be deployed where the length of the implant (25) when disposed within the tube and in the contracted state is greater than the length of the implant (25) when deployed into the patient’s airways and in the expanded state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bra et al. in view of 

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that “neither Clark nor Fellows teaches or suggests a ‘kit for treating lung tissue’ or ‘an implant configured to be deployed within a patient’s airways’”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In response to Applicant’s arguments that Fellows discloses a stent catheter that does not delivery energy to tissue or form an ablation zone within the stent since the electrode simply transmits energy to the stent such that the stent treats tissue surrounding it, the Examiner agrees.  However, the Examiner notes that Fellows is not used to teach delivering the microwave energy to the tissue to form the ablation zone.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794